ORDER
PER CURIAM.
Kenneth Thames (hereinafter, “Thames”) appeals from the trial court’s judgment affirming the decision of the Parkway School District Board of Education (hereinafter, “the Board”) to terminate him from his tenured teacher position due to immoral conduct with a student. Thames raises two points on appeal. First, Thames argues the trial court erred as a matter of law in failing to apply the doctrine of laches to the Board’s decision to terminate him. Second, Thames asserts Parkway School District violated his due process rights in failing to notify him of previous allegations made against him by the victim’s mother in 1996 and 2000, so that he could form a defense against the allegations raised in 2002.
We have reviewed the briefs of the parties, the legal file, and the transcript on appeal and find no error with the Board’s decision. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. We have, however, provided a memorandum opinion, only for the use of the parties, setting forth the reasons for our decision. The judgment is affirmed pursuant to Rule 84.16(b).